[Missing Graphic Reference] SOUTHWESTERN RESOURCES CORP. NEWS RELEASE COMPANY OBTAINS INJUNCTION AGAINST FORMER CEO September 28, 2007 Vancouver, British Columbia - Southwestern Resources Corp. (SWG-TSX) (“Southwestern" or the "Company") announces that it has obtained, by consent, a Mareva injunction from the Supreme Court of British Columbia which enjoins John Paterson, the Company's former Chief Executive Officer, and his affiliated company, Glengarry Resource Management Inc., from dealing with their assets except as provided therein. About Southwestern Southwestern is a Vancouver-based mineral exploration company engaged in the identification, acquisition, evaluation and exploration of gold, silver and base metals mineral properties.Southwestern is a reporting issuer in British Columbia, Alberta, Manitoba, and Ontario and trades on the Toronto Stock Exchange under the symbol SWG. Forward-looking Statements Statements in this news release that are forward-looking statements are based on the current expectations, beliefs, assumptions, estimates and forecasts about the Company's business and the industry and markets in which it operates. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions which are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or implied by these forward-looking statements due to a number of factors, including but not limited to, the Company's access to additional capital to fund future activities, the loss of mineral properties or the inability to obtain mining licenses, the inherently risky nature of the Company's activities, the inherent uncertainty of litigation, the political stability and economic uncertainty of those areas in which the Company carries on operations and the lack of infrastructure in those areas, title risks, the risks and uncertainties associated with joint ventures and the Company's reliance on third parties, statutory and regulatory compliance and the adequacy and availability of insurance coverage. These risks, as well as others, could cause actual results and events to vary significantly. The Company expressly disclaims any intent or obligation to update these forward-looking statements. For more information please contact: David Black, Chairman Southwestern Resources Corp. Suite 1650, 701 West Georgia Street Vancouver, BC V7Y 1C6, Canada Tel. (604) 669-2525
